United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
H.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Jacksonville, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-2139
Issued: May 9, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 23, 2011 appellant filed a timely appeal from the May 13, 2011 Office of
Workers’ Compensation Programs’ (OWCP) merit decision finding that he failed to establish
that he sustained an injury as alleged. Pursuant to the Federal Employees’ Compensation Act1
(FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUE
The issue is whether appellant has met his burden of proof in establishing that he
sustained an injury in the performance of duty, causally related to factors of his federal
employment.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On March 21, 2011 appellant, then a 51-year-old city carrier, filed an occupational
disease claim alleging that he sustained constant pain in his left shoulder due to heavy lifting,
driving his vehicle and casing mail. He noted that he had a previous injury to his right shoulder
and a permanent insufficiency giving almost the entire burden to the left shoulder.2 Appellant
indicated that he first became aware of the injury and its relation to his work on March 21, 2011.
He did not stop work.
By letter dated April 5, 2011, OWCP advised appellant that additional factual and
medical evidence was needed. It explained that the physician’s opinion was crucial to his claim
and allotted appellant 30 days within which to submit the requested information.
By decision dated May 13, 2011, OWCP denied appellant’s claim. It found that the
evidence supported that the claimed events occurred; however, he failed to submit the necessary
medical evidence in support of his claim. OWCP noted that no medical evidence was submitted.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim including the fact that the individual is an “employee of the United
States” within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA, that an injury was sustained in the performance of duty as alleged and
that any disability and/or specific condition for which compensation is claimed are causally related
to the employment injury.3 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.4
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence or
occurrence of the disease or condition; and (3) medical evidence establishing that the employment
factors identified by the claimant were the proximate cause of the condition for which
compensation is claimed or, stated differently, medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the claimant. The medical
evidence required to establish causal relationship, generally, is rationalized medical opinion
evidence. Rationalized medical opinion evidence is medical evidence which includes a physician’s
rationalized opinion on the issue of whether there is a causal relationship between the claimant’s
diagnosed condition and the implicated employment factors. The opinion of the physician must be
2

The record indicates that appellant had a prior claim No. xxxxxx909 for an August 24, 2007 injury which was
accepted for insect bite of the right shoulder and upper arm, sprain of the right shoulder and upper arm,
acromioclavicular on the right. Appellant was working in a light-duty status which limited the use of his right arm.
This other claim is not presently before the Board.
3

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

4

Victor J. Woodhams, 41 ECAB 345 (1989).

2

based on a complete factual and medical background of the claimant, must be one of reasonable
medical certainty, and must be supported by medical rationale explaining the nature of the
relationship between the diagnosed condition and the specific employment factors identified by the
claimant.5
ANALYSIS
OWCP found that appellant had established that he performed the duties of casing, lifting
mail, delivering mail and driving a vehicle. However, appellant did not submit any medical
evidence to establish that he sustained a left shoulder condition that was caused or aggravated by
any factors of his federal employment.
The Board has held that the mere fact that a condition manifests itself during a period of
employment does not raise an inference that there is a causal relationship between the two.6
Neither the fact that the condition became apparent during a period of employment nor the belief
that the condition was caused or aggravated by employment factors or incidents is sufficient to
establish causal relationship.7 Causal relationship must be substantiated by reasoned medical
opinion evidence, which is appellant’s responsibility to submit.
As there is no medical evidence explaining how appellant’s employment duties caused or
aggravated a diagnosed left shoulder condition, appellant has not met his burden of proof in
establishing that he sustained a medical condition in the performance of duty causally related to
factors of employment.
On appeal, appellant noted that he was seeking treatment with his own personal physician
and his treatment was still in progress. As noted above, no medical evidence has been submitted
to establish that work duties caused or aggravated a diagnosed medical condition. Appellant
may submit new evidence or argument with a written request for reconsideration to OWCP
within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R. §§ 10.605
through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof in establishing that he
sustained an injury in the performance of duty.

5

Id.

6

See Joe T. Williams, 44 ECAB 518, 521 (1993).

7

Id.

3

ORDER
IT IS HEREBY ORDERED THAT the May 13, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 9, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

